195 S.W.3d 10 (2005)
Mary Theresa GONZALES, Appellant,
v.
Nancy J. SCHUMACHER, Respondent.
No. ED 86254.
Missouri Court of Appeals, Eastern District, Division Three.
December 6, 2005.
Cynthia M. Howlett, Joseph Howlett, David R. Swimmer, Clayton, MO, for appellant.
Daniel G. Tobben, Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
PER CURIAM.
Appellant Mary Gonzales appeals the judgment of the Circuit Court of St. Louis County granting Respondent Nancy Schumacher's motion to dismiss Ms. Gonzales's petition in equity for specific performance. We have reviewed the parties' briefs and the record on appeal and find the trial court properly dismissed Ms. Gonzales's petition.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
*11 The trial court's judgment is affirmed. Rule 84.16(b)(5).